Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 5, 8, 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farkas (US Patent application Publication 20180120910)

For claim 1,  Farkas et al teach the following limitations: A power distribution system (Fig 2 and Fig 3) comprising: at least one power supply (12 in Fig 2); a plurality of power distribution modules connected to the at least one power supply (16, 18 and 20 in Fig 2/54, 56, 58 in Fig 3) and configured to receive power therefrom (Fig 2), each power distribution module of the plurality of power distribution modules including a microcontroller ([0030], port controllers; also referred as LPM in [0031]; Fig 4) and at least one USB charging port (USB port shown in Fig 3); and a power distribution bus connected to each power distribution module of the plurality of power distribution modules (PSHARE bus shown in Fig 3; PSHARE bus is connected to each of 54, 56 and 58); wherein the plurality of power distribution modules is configured to execute a distributed system policy management protocol over the power distribution bus to control a supply of available power from the at least one power supply ([0031]-[0033] mention about power negotiations among various controllers for power sharing; the power sharing negotiation ensure power output from source 52 is within limit and priority devices are prioritized for power [0028] [0035]-[0036]) to loads connected to USB charging ports of the power distribution modules ([0027]-[0028][0030] mention about USB charging ports as loads; “flexible loads can be battery charger” mentioned in [0028]).   

For claim 2, Farkas teaches the power distribution bus is a single wire connecting the power distribution modules of the plurality of power distribution modules in parallel ([0029]; Fig 2 and Fig 3; the PSHARE is single wire and controllers are in parallel).  

For claim 3, Farkas et al teaches wherein each power distribution module additionally comprises a bus interface operatively connecting the microcontroller to the power distribution bus, the bus interface allowing the microcontroller to send and receive signals over the power distribution bus ([0036] mentions that each LPM includes arbitration interfaces; [0072]; [0074]; [0078] mentions various interfaces I2C, SPI message exchange among power modules).  

For claim 5, Farkas teaches wherein the bus interface comprises a voltage sensing comparator configured to receive and monitor voltage on the power distribution bus (Fig 

For claim 8, Farkas et al teach the following limitations: A power distribution module (16 in Fig 2 and 54 in Fig 3) comprising: a power input configured to receive power from a power supply (12 in Fig 2 is the power supply 16 has power input port to receive power from 12); at least one USB charging port (Fig 3; Type C USB port; [0027]-[0028][0030] mention about USB charging ports as loads; “flexible loads can be battery charger” mentioned in [0028]); a microcontroller [0030], port controllers; also referred as LPM in [0031]; Fig 4) configured to control the distribution of power from the power input to the at least one USB charging port ([0031]-[0033] mention about power negotiations among various controllers for power sharing; the power sharing negotiation ensure power output from source 52 is within limit and priority devices are prioritized for power [0028] [0035]-[0036]); and a bus interface connectable to a power distribution bus (PSHARE bus shown in Fig 3; PSHARE bus is connected to each of 54, 56 and 58 with respective interface), the bus interface allowing the microcontroller to send and receive signals over the power distribution bus ([0036] mentions that each LPM includes arbitration interfaces; [0072]; [0074]; [0078] mentions various interfaces I2C, SPI message exchange among power modules); wherein the microcontroller is configured to control the distribution of power from the power input to the at least one USB charging port based on information received over the power distribution bus ([0032]; [0056]-[0057]; Fig 9 shows how distribution of load power from input over PSHARE is controlled; Fig 5 shows how Pmax is controlled). 

.  
For claim 11, Farkas teaches additionally comprising memory storing a power system database identifying a power available for the at least one USB charging port.  ([0032]; maximum available power)

For claim 12, Farkas wherein the power system database identifies a plurality of other power distribution modules connected to the power distribution bus and a total power required by each other power distribution module (Fig 9 shows the power required by each module by other modules).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7, 13-14, 15-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkas (US Patent Application Publication 20180120910) in view of Quahouq (US Patent 7869228).


For claims 6, 13 and 14, Farkas et al teach the following limitations: A method for distributing power (Fig 2 and Fig 3)  from at least one power supply (52 in Fig 3) through a plurality of power distribution modules (54-56 in Fig 6)  in communication over a power distribution bus (PSHARE in Fig 3), each power distribution module of the plurality of power distribution modules including at least one USB charging port ([0027]-[0028][0030] mention about USB charging ports as loads; “flexible loads can be battery charger” mentioned in [0028]) , the method comprising: maintaining, in memory at each power distribution module, a power system database identifying each power distribution module of the plurality of power distribution modules ([0036] mentions addresses and communication among controllers; thus each power modules are aware of other modules; [0078] mentions sending and receiving address; therefore, the memory of each module has database storing the addresses of other modules); and controlling, by a microprocessor of each power distribution module ([0030], port controllers; also referred as LPM in [0031]; Fig 4), a supply of power from the at least one power supply to devices connected to the at least one 13WO 2018/125896PCT/US2017/068491 USB charging port of the power distribution module based on the power system database ([0036]-[0037] mentions that power is not claimed for the low priority power module; [0056]; the power controllers share power based on priority; the priority is recorded in each module). 

For the limitation each module storing a database including “a total power required by each power distribution module of the plurality of power distribution modules”, Farkas 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine Farkas and Quahouq to have the power table in each power module, since this provides the picture of system to the power module. When each module has that table, the can determine beforehand whether the power module will be able to have power allocated. This minimizes power spike shown in Fig 5 of Farkas. Farkas shares the information via different interfaces as explained in [0072]. Therefore, the power requirements can also be shared by the power modules.  


For claim 7, Farkas Fig 9 shows the update of power requirements when devices are connected. 

For claim 15, the cited art teaches additionally comprising: updating, at each power distribution module, the power system database each time a device is connected to or disconnected from the at least one USB charging port of any of the power distribution modules of the plurality of power distribution modules (Farkas Fig 9 shows periodic 

For claim 16, Farkas teach additionally comprising: transmitting, by a power distribution module of the plurality of power distribution modules, a signal over the power distribution bus each time a device is connected to or disconnected from the at least one USB charging port of the power distribution module of the plurality of power distribution modules (Farkas Fig 9 shows periodic detection of power requirements; thus any device connected will send its power requirement; 0 requirement is also sent as shown in Fig 9).  

For claim 17, Farkas teaches additionally comprising: executing, by each power distribution module of the plurality of power distribution modules, an incremental search protocol to identify the other power distribution module of the plurality of power distribution modules and the total power required by each of the other power distribution modules (Fig 9 is a incremental search protocol as it is evaluated dynamically by the power modules, where each module provides it power requirement to the bus; [0056])).  

For claim 18, Quahouq teaches the dynamic power table (Fig 3). Thus anytime powered on scenario is updated to table. Farkas Fig 9 also provides dynamic information exchange. 

For claim 19, Farkas teaches wherein each power distribution module of the plurality of power distribution modules is identified in the power system database by a unique serial number (the addresses is unique; [0036]).  

For claim 20, Farkas teaches wherein the power system database additionally stores a total power available from the at least one power supply ([0028]; [0037] each controller knows the Pmax).

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkas (US Patent Application Publication 20180120910). 

For claims 4 and 9, Farkas does not teach open collector transmitter. Examiner takes official notice that open collector transmitter is well known in the art. It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to include an open collector transmitter since that is cheaper and easily integrated to system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186